(For digest see S. c., ante, 42.)
This appeal involves the same questions, between the same parties, as those presented in the appeal in No. 291. The notes alleged to have been executed by the Merchants and Farmers Bank of Maxton, set out in the complaint in this action are not the same as those set out in the complaint in the action in which the order for compulsory reference was affirmed in No. 291. Herein is the only difference in the two actions. The orders to which defendants excepted are identical. The appeals are companions and were argued in this Court together. It was conceded that the disposition of one appeal would determine the disposition of the other.
The motion for the writ of prohibition in this action is dismissed. The order for compulsory reference is
Affirmed.